EXHIBIT 10.1

 

THIRD AMENDMENT AND THIRD WAIVER

TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

 

THIRD AMENDMENT AND THIRD WAIVER, dated as of August 10, 2018 (this
"Amendment"), to the Revolving Credit, Term Loan and Security Agreement dated as
of March 31, 2017 (as amended, amended and restated, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), by and among GEE
GROUP INC., an Illinois corporation ("Holdings"), SCRIBE SOLUTIONS, INC., a
Florida corporation ("Scribe"), AGILE RESOURCES, INC., a Georgia corporation
("Agile"), ACCESS DATA CONSULTING CORPORATION, a Colorado corporation
("Access"), TRIAD PERSONNEL SERVICES, INC., an Illinois corporation ("Triad
Personnel"), TRIAD LOGISTICS, INC., an Ohio corporation ("Triad Logistics"),
PALADIN CONSULTING, INC., a Texas corporation ("Paladin"), BMCH, INC., an Ohio
corporation ("BMCH"), GEE GROUP PORTFOLIO INC., a Delaware corporation and the
surviving corporation of the merger of SNI HOLDCO INC., a Delaware corporation,
with and into GEE Group Portfolio Inc., a Delaware corporation ("SNI Holdings"),
and SNI COMPANIES, a Delaware corporation ("SNI" and together with Holdings,
Scribe, Agile, Access, Triad Personnel, Triad Logistics, Paladin, BMCH, SNI
Holdings and each other Person joined thereto as a borrower from time to time,
collectively, the "Borrowers" and each a "Borrower"), each Subsidiary of
Holdings listed as a "Guarantor" on the signature pages thereto (together with
each other Person joined thereto as a guarantor from time to time, collectively,
the "Guarantors", and each a "Guarantor", and together with the Borrowers,
collectively, the "Loan Parties" and each a "Loan Party"), the lenders which now
are or which thereafter become a party thereto that make Revolving Advances
thereunder (together with their respective successors and assigns, collectively,
the "Revolving Lenders" and each a "Revolving Lender"), the lenders which now
are or which thereafter become a party thereto that made or acquire an interest
in the Term Loans (together with their respective successors and assigns,
collectively, the "Term Loan Lenders" and each a "Term Loan Lender", and
together with the Revolving Lenders, collectively, the "Lenders" and each a
"Lender"), MGG INVESTMENT GROUP LP ("MGG"), as administrative agent for the
Lenders (together with its successors and assigns, in such capacity, the
"Administrative Agent"), as collateral agent for the Lenders (together with its
successors and assigns, in such capacity, the "Collateral Agent"), and as term
loan agent for the Lenders (together with its successors and assigns, in such
capacity, the "Term Loan Agent" and together with the Administrative Agent and
the Collateral Agent, each an "Agent" and, collectively, the "Agents").

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Required Lenders wish
to modify certain terms and provisions of the Credit Agreement as hereinafter
set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 



  1

   



 

2. Amendment. Section 1.2 of the Credit Agreement is hereby amended by amending
and restating the definition of “EBITDA” in its entirety as follows:

 

““EBITDA” shall mean for any period with respect to Holdings and its
Subsidiaries on a Consolidated Basis, the sum of (a) net income (or loss) for
such period (excluding extraordinary gains and losses), plus (b) all interest
expense for such period, plus (c) all charges against income for such period for
federal, state and local taxes, plus (d) depreciation expenses for such period,
plus (e) amortization expenses for such period, plus (f) Closing Costs
(including, for the avoidance of doubt, Closing Costs in connection with the SNI
Acquisition) to the extent deducted in calculating net income and to the extent
the period in which such Closing Costs are paid is included in the applicable
testing period for which EBITDA is being determined, plus (g) any non-cash
losses and any non-cash extraordinary and non-recurring charges and expenses, in
each case to the extent deducted in determining net income for such period and
are factually supportable by documentation reasonably satisfactory to the
Agents, plus (h) fees and expenses attributable to any Permitted Acquisition
that are factually supportable by documentation reasonably satisfactory to the
Agents and in any event not to exceed $500,000 in any fiscal year, plus (i)
integration and restructuring costs and expenses related to any Permitted
Acquisition that are factually supportable by documentation reasonably
satisfactory to the Agents and in any event not to exceed $500,000 in any fiscal
year, plus (j) non-cash compensation expenses arising from the issuance of
Equity Interests, options to purchase Equity Interests and Equity Interest
appreciation rights, plus (k) expenses related to severance, relocation and
recruitment of senior level employees to the extent such expenses are factually
supportable by documentation reasonably satisfactory to the Agents and in any
event not to exceed $250,000 in any fiscal year, plus (l) the amount of any cost
savings realized by the Loan Parties as a result of office closures, office
consolidations and employee head-count reductions that are factually supportable
by documentation reasonably satisfactory to the Agents and in any event not to
exceed $4,000,000 in any trailing twelve month period of Holdings and its
Subsidiaries ending at the end of a fiscal quarter plus (m) other non-cash
extraordinary and non-recurring charges and expenses as may be agreed to in
advance by the Agents in their Permitted Discretion minus (n) any federal,
state, local and foreign income tax credits to the extent added in determining
net income for such period, minus (o) any non-cash gains for such period to the
extent added in determining net income for such period, minus (p) any Receivable
that is unpaid more than one hundred twenty (120) days after the original
invoice date to the extent included in revenue in determining net income for
such period and for which no corresponding reserve has been established.”

 

3. Waiver.

 

(a) Pursuant to the request by the Loan Parties, but subject to satisfaction of
the conditions set forth in Section 5 hereof, and in reliance upon (A) the
representations and warranties of Loan Parties set forth herein and in the
Credit Agreement and (B) the agreements of the Loan Parties set forth herein,
the Agents and the Required Lenders hereby waive any Defaults and Events of
Default under the Credit Agreement that have solely arisen or would otherwise
solely arise under Section 10.5(i) of the Credit Agreement solely by reason of
the Loan Parties failing to comply with the financial covenants in Section 6.5
of the Credit Agreement for the period ending June 30, 2018.

 



  2

   



 

(b) The waiver in this Section 3 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Credit
Agreement or any Other Document, which terms and conditions shall continue in
full force and effect.

 

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in the Credit Agreement and in each Other Document,
certificate or other writing delivered by or on behalf of the Loan Parties to
any Agent or any Lender pursuant to the Credit Agreement or any Other Document
on or prior to the Amendment Effective Date are true and correct in all material
respects (except that such materiality qualifier shall not be applied to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Amendment Effective Date as though made
on and as of such date (unless such representations or warranties are stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to "materiality" or "Material Adverse Effect" in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of such earlier date),
and no Default or Event of Default has occurred and is continuing as of the
Amendment Effective Date or would result from this Amendment becoming effective
in accordance with its terms.

 

(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and to execute this Amendment and
deliver each Other Document to which it is a party, and to consummate the
transactions contemplated hereby and by the Credit Agreement, and (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
and in good standing could reasonably be expected to have a Material Adverse
Effect.

 



  3

   



 

(c) Authorization; Etc. The execution, delivery and performance of this
Amendment by the Loan Parties, and the performance of the Credit Agreement, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Organizational Documents, (B) any material law or
regulation, or any judgment, order or decree of any Governmental Body or (C) any
Material Contract binding on or otherwise affecting it or any of its properties,
(iii) do not and will not result in or require the creation of any Lien (other
than pursuant to any Other Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except, in the case of clause (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Body is required in connection
with the due execution, delivery and performance by any Loan Party of this
Amendment or any Other Document to which it is or will be a party.

 

5. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner reasonably satisfactory to the Agents, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied or waived being herein called the "Amendment Effective
Date"):

 

(a) The Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and the Required Lenders.

 

(b) The representations and warranties contained in this Amendment and in the
Credit Agreement and in each Other Document shall be true and correct in all
material respects (except that such materiality qualifier shall not be applied
to any representations or warranties that already are qualified or modified as
to "materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Amendment Effective Date as though made
on and as of such date (unless such representations or warranties are stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to "materiality" or "Material Adverse Effect" in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of such earlier date).

 

(c) Except as expressly waived herein, no Default or Event of Default shall have
occurred and be continuing on the Amendment Effective Date or result from this
Amendment becoming effective in accordance with its terms.

 



  4

   



 

6. Continued Effectiveness of the Credit Agreement and Other Documents. Each
Loan Party hereby (i) acknowledges and consents to this Amendment, (ii) confirms
and agrees that the Credit Agreement and each Other Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Amendment
Effective Date all references in any such Other Document to "the Credit
Agreement", the "Agreement", "thereto", "thereof", "thereunder" or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended or modified by this Amendment, and (iii) confirms and agrees that to the
extent that any such Other Document purports to assign or pledge to the
Collateral Agent for the benefit of the Agents and the Lenders, or to grant to
the Collateral Agent for the benefit of the Agents and the Lenders a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Credit Agreement (as
amended hereby) and the Other Documents, such pledge, assignment and/or grant of
the security interest or Lien is hereby ratified and confirmed in all respects.
This Amendment does not and shall not affect any of the obligations of the Loan
Parties, other than as expressly provided herein, including, without limitation,
the Loan Parties' obligations to repay the Loans in accordance with the terms of
Credit Agreement, or the obligations of the Loan Parties under any Other
Document to which they are a party, all of which obligations shall remain in
full force and effect. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Agents or any Lender under the Credit
Agreement or any Other Document, nor constitute a waiver of any provision of the
Credit Agreement or any Other Document.

 

7. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against any Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Credit Agreement and the
Other Documents and (b) each Agent and each Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to such Loan
Party and its Affiliates under the Credit Agreement and the Other Documents.
Notwithstanding the foregoing, the Agents and the Lenders wish (and each Loan
Party agrees) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agents' and the Lenders' rights, interests, security and/or remedies
under the Credit Agreement and the Other Documents. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Amendment
Effective Date and arising out of, connected with or related in any way to this
Amendment, the Credit Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or the agreements of any Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of each Loan Party, or the making of any Loans, or the management of
such Loans or the Collateral, in each case, on or prior to the Amendment
Effective Date.

 



  5

   



 

As to each and every claim released hereunder, each Loan Party hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
each provision of applicable federal or state law (including without limitation
the laws of the state of New York), if any, pertaining to general releases after
having been advised by its legal counsel with respect thereto.

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 7. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the Other Documents or any of its obligations thereunder, or
the validity, priority, enforceability or the extent of Collateral Agent's Lien
on any item of Collateral under the Credit Agreement or the Other Documents. If
any Loan Party or any of its respective successors, assigns, or officers,
directors, employees, agents and attorneys, or any Person acting for or on
behalf of, or claiming through it violate the foregoing covenant, such Person,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as the Released Parties may sustain as a
result of such violation, all reasonable attorneys' fees and costs incurred by
the Released Parties as a result of such violation.

 

8. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 



  6

   



 

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Other Document" under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by a Loan Party under or in connection with this Amendment shall
have been untrue, false or misleading in any material respect when made, or (ii)
any Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.

 

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(f) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents and the Lenders party to this Amendment in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Credit Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders party
to this Amendment.

 

[remainder of page intentionally left blank]

 



  7

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

 

BORROWERS:

 

GEE GROUP INC.

 

 

 

 

 

By:

 

 

 

Name

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 

 

 

 

 

SCRIBE SOLUTIONS INC. 

 

 

 

 

 

 

By:

 

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 

 

 

 

 

AGILE RESOURCES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 

 

 

 

 

ACCESS DATA CONSULTING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 

 

 

 

 

TRIAD PERSONNEL SERVICES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 

 

 

 

 

TRIAD LOGISTICS, INC. 

 

 

   

 

 

 

By:

 

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 

 

 

 

 

PALADIN CONSULTING, INC.

 

 

 

 

 

By:

 

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 



 

BMCH, INC.

        By:

 

Name:

Kim Thorpe     Title: Senior VP, CFO          

 

GEE GROUP PORTFOLIO INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 

 

 

 

 

 

SNI COMPANIES

 

 

 

 

 

 

By:

 

 

Name:

Kim Thorpe

 

 

Title:

Senior VP, CFO

 



 



  8

   



 



 

AGENTS:

 

MGG INVESTMENT GROUP LP,

as Administrative Agent, Collateral Agent and Term Loan Agent

        By:

 

Name:

   

Title:

 



  



 

LENDERS:

 

 

 

 

 

MGG FUNDING II, LLC,

as Lender

 

 

 

By:

MGG Investment Group GP LLC

 

        By:

 

Name:

    Title:          

 

MGG SF DRAWDOWN UNLEVERED FUND LP,

as Lender

 

 

 

 

 

 

By:

MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF EVERGREEN UNLEVERED FUND LP,

as Lender

 

 

 

 

 

 

By:

MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



  



  10

   



 



 

MGG CANADA FUND LP,

as Lender

        By: MGG Investment Group GP LLC

 

 

    By:    

Name:

   

 

Title:

 

 

 

 

 

 

 

MGG OFFSHORE FUNDING I, LLC, as

Lender

 

 

 

 

 

 

By:

MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SPECIALTY FINANCE FUND LP, as

Lender

 

 

 

 

 

 

By:

MGG Investment Group GP LLC

 

 

   

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF EVERGREEN MASTER FUND

(CAYMAN) LP, as Lender

 

 

 

 

 

 

By:

MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF DRAWDOWN MASTER FUND

(CAYMAN) LP, as Lender

 

 

 

 

 

 

By:

MGG Investment Group GP II LLC

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF DRAWDOWN MASTER FUND

(CAYMAN) LP, as Lender

 

 

 

 

 

 

By:

MGG Investment Group GP II LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 



11



 